682 So. 2d 672 (1996)
NATIONWIDE INSURANCE COMPANY as Subrogee of John Ohagan, Appellant,
v.
Robert Wendall FORREST, Jr., Appellee.
No. 96-1778.
District Court of Appeal of Florida, Fourth District.
November 6, 1996.
John P. Fronk, Fort Lauderdale, for appellant.
Bennett S. Cohn of Law Office of Bennett S. Cohn, West Palm Beach, for appellee.
PER CURIAM.
This is an appeal from a non-final order setting aside a default and default final judgment. *673 We dismiss the appeal after considering the response to this court's sua sponte order directing appellant to show cause why the appeal should not be dismissed as untimely.
The April 3, 1996 order setting aside default and default final judgment is a non-final order appealable under Florida Rule of Appellate Procedure 9.130(a)(4) or (5). Howard v. McAuley, 436 So. 2d 392 (Fla. 2d DCA 1983); see Praet v. Martinez, 367 So. 2d 657, 658 (Fla. 3d DCA 1979). The trial court denied appellant's motion for rehearing on April 22. Appellant filed a notice of appeal on May 23.
This appeal must be dismissed as untimely since the notice of appeal was not filed within thirty days of the order setting aside default and default final judgment. See Fla.R.App.P. 9.130(b). Appellant's motion for rehearing did not toll the time for filing an appeal. Richardson v. Watson, 611 So. 2d 1254, 1255 (Fla. 2d DCA 1992); Fla.R.App.P. 9.020(g). The order denying the motion for rehearing is not an appealable order. Richardson, 611 So.2d at 1255; Bastida v. Vitaver, 590 So. 2d 1092, 1092-93 (Fla. 3d DCA 1991);
APPEAL DISMISSED.
GLICKSTEIN, STEVENSON and GROSS, JJ., concur.